Citation Nr: 0125445	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to June 
1972. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of a August 1999 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for PTSD is 
the subject of the Remand below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim to reopen a previously disallowed claim 
of service connection for post-traumatic stress disorder has 
been developed.

2.  Service connection for post-traumatic stress disorder was 
denied by means of an unappealed September 1997 rating 
decision. 

3.  Evidence received since September 1997 contains 
information that is not cumulative of evidence previously 
considered by the RO and that bears directly and 
substantially upon the specific matters under consideration.  
This new evidence is so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  The RO decision of September 1997 denying service 
connection for PTSD is final and is the most recent 
unappealed denial of the veteran's claim.  38 C.F.R. § 3.104 
(2001).

2.  The evidence received subsequent to the September 1997 
decision serves to reopen a claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must consider the impact of 
the Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claim to reopen a 
previously disallowed claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5100-5107 (West Supp. 
2000); 66 Fed Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended as 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  See also, McQueen v. Principi, No. 96-403 
(U.S. Vet. App. Mar. 13, 2001) (per curiam).  The law 
provides that VA has a duty to assist veterans and other 
claimants in developing their claims for VA benefits.  The 
Board notes that the veteran's application for the benefit at 
issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
personnel records and service medical records are associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist the veteran in obtaining pertinent service 
records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA outpatient treatment and 
VA examination have been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  See 38 U.S.C. § 5103A.  
The Board also notes that the veteran has not alleged that 
any records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.

The RO has completed all development of this claim to reopen 
a previously disallowed claim for service connection for PSTD 
that is possible without further input by the veteran.  The 
veteran has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

The Board notes that new VA regulations have been 
promulgating pertaining to the adjudication of claims to 
reopen finally denied claims by the submission of new and 
material evidence.  See 38 U.S.C. §§  5103A(f), 5108; 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  These changes are prospective for 
claim filed on or after August 28, 2001 and are, accordingly, 
not applicable in the present case.  

Service connection for PTSD, as amended in June 1999, but 
effective from March 1997, requires (1) medical evidence 
diagnosing the condition in accordance with current DSM-IV 
criteria, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2001).  

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related to 
combat, the veteran's lay testimony regarding his inservice 
stressors must be corroborated by credible evidence.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  However, after-the-
fact medical evidence cannot be used to establish the 
occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  Accordingly, service connection may not be 
granted for PTSD based on a diagnosis unsupported by credible 
evidence of an inservice stressor.  On the other hand, if the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304(f) (2001).  If 
the veteran is found to have engaged in combat with the 
enemy, then (and only then), his testimony regarding alleged 
stressors must be accepted as conclusive and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," that is, credible, and "consistent with 
the circumstance, conditions, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A claimant's 
assertions that he or she engaged in combat with the enemy 
are not sufficient, by themselves, to establish this fact.  
The record must first contain recognized military citations 
or other supportive evidence to establish that he engaged in 
combat with the enemy.

Service connection for PTSD was denied by means of an 
unappealed rating action dated in September 1997.  The 
evidence of record at the time of this decision included 
service medical and personnel records, as well as a 
postservice VA treatment records and the report of a June 
1997 VA examination..  As the evidence failed to show a 
diagnosis of PTSD, service connection was denied.  The record 
does not show that a notice of disagreement was filed or that 
an appeal was perfected within one year after notification of 
the RO's decision.  Therefore, this 1997 rating decision is 
final.  38 C.F.R. § 3.104 (2001).

In order to produce evidence which bears directly and 
substantially upon his claim such that it must be considered 
to fairly decide the merits of the claim, the veteran should 
produce evidence which, in conjunction with the evidence 
already of record, bears on the question of whether the 
veteran has a diagnosis of PTSD resulting from an actual 
inservice stressor pursuant to 38 C.F.R. § 3.304(f).  

The pertinent evidence received after the September 1997 
rating decision includes, among other things, statements from 
a private psychologist showing that the veteran presently has 
PTSD resulting from claimed inservice stressors during his 
service in Vietnam.  Prior to these statements, the claims 
folder did not contain any competent medical evidence that 
the veteran had a diagnosis of PTSD.  The Board finds that 
this newly submitted evidence contains information that is 
not cumulative of evidence previously considered by the RO 
and that bears directly and substantially upon the specific 
matter under consideration.  Additionally, this new evidence 
is so significant that it must be considered in order to 
decide fairly the merits of the veteran's claim.  
Accordingly, the Board finds that the evidence received 
subsequent to the RO's September 1997 decision serves to 
reopen his claim for service connection for a PTSD.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001). 


REMAND

As discussed above, the Board has found that the veteran's 
claim for service connection for PTSD has been reopened.  
After a review of the record, to include the recently 
submitted new and material evidence, it is the decision of 
the Board that additional development of the evidence would 
be helpful.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

As stated above, the VCAA and its implementing regulations 
impose a duty on VA to assist claimants in the development of 
their claims for VA compensation.  In the present case, while 
the veteran has been diagnosed with PTSD resulting from 
claimed inservice stressors, these stressors have not been 
verified.  

In verifying the occurrence of claimed inservice stressors, 
the question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  See Zarycki v. Brown, 6 Vet.App. 91 (1993), and 
West v. Brown, 7 Vet. App. 70 (1994).  If the adjudicators 
conclude that the record establishes the existence of such 
event, then the case should be referred for a medical 
examination to determine (1) the sufficiency of the stressor, 
(2) whether the remaining elements required to support the 
diagnosis of PTSD have been met, and (3) whether there is a 
link between a currently diagnosed PTSD and a recognized 
stressor or stressors in service.  38 C.F.R. § 3.304(f) 
(2001).

In such a referral, the adjudicators should specify to the 
examiner precisely what events claimed as stressors are 
established by the record, and the medical examiner must be 
instructed that only those events may be considered in 
determining whether the appellant was exposed to a stressor 
for the purposes of service connection.  In other words, if 
the adjudicators determine that the existence of the 
inservice events claimed as stressors is not established by 
the record, a medical examination to determine whether PTSD 
due to service is present would be pointless.  Likewise, if 
the examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors whose existence the adjudicators have 
accepted as shown by the evidence, the examination would be 
inadequate for rating purposes.

In reviewing the claims file, the Board notes a diagnosis of 
PTSD provided by the veteran's private psychologist as well 
as VA outpatient treatment records.  As set forth above, it 
is incumbent on the adjudicators to verify the inservice 
stressors that lead to the diagnosis of PTSD.  A review of 
the record does not show that the U.S. Armed Services Center 
for the Research of Unit Records (USASCRUR)) has been 
requested to verify the stressful events reported by the 
veteran.  The Board notes that the claims folder contains the 
veteran's service personnel records, but does not address the 
specific stressors claimed by the veteran including, inter 
alia, being under enemy attack, being subject to sniper fire, 
and witnessing the deaths of others.

In light of the foregoing, and recognizing VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim under the provisions of the VCAA, the Board 
believes that additional evidence must be obtained in order 
to determine if the appellant has PTSD that can be linked to 
traumatic events to which he claims he was exposed during 
military service. 

Therefore, the claim must be remanded for the following 
actions:

1. The RO should contact the veteran and 
request that he furnish a specific 
account of his inservice stressors, which 
he feels caused his PTSD.  He should be 
as specific as possible in identifying 
these stressors including furnishing 
names, dates, units and other data which 
would assist in verifying the events in 
question.  This summary, and all 
associated documents, should be forwarded 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150 
in order to verify the stressors claimed 
by the veteran.  

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether any of the 
veteran's alleged stressors have been 
objectively verified, and if so, what was 
the nature of the alleged stressor which 
has been established by the record to 
have occurred.  In making this finding, 
the RO must specifically render a finding 
as to whether the veteran "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of any of the veteran's 
alleged stressors, the RO must 
specifically find what alleged stressors 
have been established by the evidence of 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

3.  If, and only if, the RO determines 
that the record establishes the 
occurrence of any of the veteran's 
alleged stressors, the RO should schedule 
the veteran for a VA psychiatric 
examination by a psychiatrist who has not 
previously examined him.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiners prior to the examination.  
All necessary psychological testing 
should be conducted, and clinical 
findings should be recorded in detail.  A 
complete rationale for all conclusions 
reached should be recorded.  The RO must 
specify for the examiners what alleged 
stressors it has determined have been 
established by the record and the 
examiners must be instructed that they 
may consider only those verified 
occurrences in determining whether the 
veteran was exposed to a stressor in 
service.  Specifically the examiners 
should provide the following information:

a) The examiners should provide a 
complete multiaxial diagnosis, 
pursuant to the criteria found in 
the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), of the American 
Psychiatric Association.  The 
multiaxial diagnosis should include 
diagnoses of all mental disorders 
currently present.

b) If a diagnosis of post-traumatic 
stress disorder is deemed 
appropriate, pursuant to the 
criteria for post-traumatic stress 
disorder found in DSM-IV, the 
examiner must explain how the 
claimed stressor "involved actual 
or threatened death or serious 
injury" or precisely how the 
claimed stressor involved "a threat 
to physical integrity."

4. The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

5.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1996) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

6.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, which 
informs him of the relevant DSM-IV 
provisions relating to post-traumatic 
stress disorder, and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.  The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET
Member, Board of Veterans' Appeals


 

